1
     DAVID G. SPIVAK (SBN 179684)
           david@spivaklaw.com
2    THE SPIVAK LAW FIRM
3    16530 Ventura Blvd., Ste. 312
     Encino, CA 91436
4
     Telephone: (818) 582-3086
5    Facsimile: (818) 582-2561
6
     Attorney for Plaintiff,
7    SHELLY LOUANGAMATH, and all others similarly situated
8
     (Additional Counsel on Following Page)
9

10                        UNITED STATES DISTRICT COURT
11
                        NORTHERN DISTRICT OF CALIFORNIA
12
     SHELLY LOUANGAMATH, on behalf                    Case No.: 4:18-cv-03634-JST
13
     of herself and all others similarly situated,
14   and as an “aggrieved employee” on                STIPULATED PROTECTIVE
15
     behalf of other “aggrieved employees”            ORDER FOR STANDARD
     under the Labor Code Private Attorneys           LITIGATION
16   General Act of 2004,
17                                                    Action filed:   April 20, 2018
                  Plaintiff(s),
18
                                                      Hon. Jon S. Tigar
19                vs.                                 San Francisco Courthouse
                                                      Courtroom 9
20
     THE SPECTRANETICS
21   CORPORATION d.b.a. SPNC, INC., a
22
     Delaware corporation; and DOES 1
     through 50, inclusive,
23

24                Defendants.
25

26

27

28
                                                  1
      Louangamath v. Philips North America LLC,                  Stipulation and Protective Order
      et al.
1
                           ATTORNEYS FOR DEFENDANT

2    THOMAS M. MCINERNEY (SBN 162055)
3          tmm@ogletree.com
     JARED L. PALMER (SBN No. 287974)
4
           jared.palmer@ogletree.com
5    OGLETREE, DEAKINS, NASH, SMOAK & STEWART, P.C.
     Steuart Tower, Suite 1300 One Market Plaza
6
     San Francisco, CA 94105
7    Telephone: (415) 442-4810
8
     Facsimile: (415) 442-4870

9    Attorneys for Defendant,
10   THE SPECTRANETICS CORPORATION
11
                    ADDITIONAL ATTORNEY FOR PLAINTIFF
12
     WALTER HAINES (SBN 71075)
13
           whaines@uelglaw.com
14   UNITED EMPLOYEES LAW GROUP
15
     5500 Bolsa Ave, Suite 201
     Huntington Beach, CA 92649
16   Telephone: (562) 256-1047
17   Facsimile: (562) 256-1006
18
     Attorney for Plaintiff,
19   SHELLY LOUANGAMATH, and all others similarly situated
20

21

22

23

24

25

26

27

28
                                                 2
     Louangamath v. Philips North America LLC,       Stipulation and Protective Order
     et al.
1    1. PURPOSES AND LIMITATIONS
2            Disclosure and discovery activity in this action are likely to involve
3    production of confidential, proprietary, or private information for which special
4    protection from public disclosure and from use for any purpose other than
5    prosecuting this litigation may be warranted. Accordingly, the parties hereby
6    stipulate to and petition the court to enter the following Stipulated Protective Order.
7    The parties acknowledge that this Order does not confer blanket protections on all
8    disclosures or responses to discovery and that the protection it affords from public
9    disclosure and use extends only to the limited information or items that are entitled
10   to confidential treatment under the applicable legal principles. The parties further
11   acknowledge, as set forth in Section 12.3, below, that this Stipulated Protective
12   Order does not entitle them to file confidential information under seal; Civil Local
13   Rule 79-5 sets forth the procedures that must be followed and the standards that
14   will be applied when a party seeks permission from the court to file material under
15   seal.
16   2.      DEFINITIONS
17           a.   Challenging Party:       a Party or Non-Party that challenges the
18   designation of information or items under this Order.
19           b.   “CONFIDENTIAL” Information or Items: information (regardless of
20   how it is generated, stored or maintained) or tangible things that qualify for
21   protection under Federal Rule of Civil Procedure 26(c).
22           c.   Counsel (without qualifier): Outside Counsel of Record and House
23   Counsel (as well as their support staff).
24           d.   Designating Party: a Party or Non-Party that designates information
25   or items that it produces in disclosures or in responses to discovery as
26   “CONFIDENTIAL.”
27           e.   Disclosure or Discovery Material: all items or information, regardless
28   of the medium or manner in which it is generated, stored, or maintained (including,
                                                  3
      Louangamath v. Philips North America LLC,               Stipulation and Protective Order
      et al.
1    among other things, testimony, transcripts, and tangible things), that are produced
2    or generated in disclosures or responses to discovery in this matter.
3          f.     Expert: a person with specialized knowledge or experience in a matter
4    pertinent to the litigation who has been retained by a Party or its counsel to serve
5    as an expert witness or as a consultant in this action.
6          g.     House Counsel: attorneys who are employees of a party to this action.
7    House Counsel does not include Outside Counsel of Record or any other outside
8    counsel.
9          h.     Non-Party: any natural person, partnership, corporation, association,
10   or other legal entity not named as a Party to this action.
11         i.     Outside Counsel of Record: attorneys who are not employees of a
12   party to this action but are retained to represent or advise a party to this action and
13   have appeared in this action on behalf of that party or are affiliated with a law firm
14   which has appeared on behalf of that party.
15         j.     Party: any party to this action, including all of its officers, directors,
16   employees, consultants, retained experts, and Outside Counsel of Record (and their
17   support staffs).
18         k.     Producing Party: a Party or Non-Party that produces Disclosure or
19   Discovery Material in this action.
20         l.     Professional Vendors:      persons or entities that provide litigation
21   support services (e.g., photocopying, videotaping, translating, preparing exhibits or
22   demonstrations, and organizing, storing, or retrieving data in any form or medium)
23   and their employees and subcontractors.
24         m.     Protected Material: any Disclosure or Discovery Material that is
25   designated as “CONFIDENTIAL.”
26         n.     Receiving Party:     a Party that receives Disclosure or Discovery
27   Material from a Producing Party.
28   ///
                                                  4
      Louangamath v. Philips North America LLC,                Stipulation and Protective Order
      et al.
1    3.    SCOPE
2          The protections conferred by this Stipulation and Order cover not only
3    Protected Material (as defined above), but also (1) any information copied or
4    extracted from Protected Material; (2) all copies, excerpts, summaries, or
5    compilations of Protected Material; and (3) any testimony, conversations, or
6    presentations by Parties or their Counsel that might reveal Protected Material.
7    However, the protections conferred by this Stipulation and Order do not cover the
8    following information: (a) any information that is in the public domain at the time
9    of disclosure to a Receiving Party or becomes part of the public domain after its
10   disclosure to a Receiving Party as a result of publication not involving a violation
11   of this Order, including becoming part of the public record through trial or
12   otherwise; and (b) any information known to the Receiving Party prior to the
13   disclosure or obtained by the Receiving Party after the disclosure from a source
14   who obtained the information lawfully and under no obligation of confidentiality
15   to the Designating Party. Any use of Protected Material at trial shall be governed
16   by a separate agreement or order.
17   4.    DURATION
18         Even after final disposition of this litigation, the confidentiality obligations
19   imposed by this Order shall remain in effect until a Designating Party agrees
20   otherwise in writing or a court order otherwise directs. Final disposition shall be
21   deemed to be the later of (1) dismissal of all claims and defenses in this action, with
22   or without prejudice; and (2) final judgment herein after the completion and
23   exhaustion of all appeals, rehearings, remands, trials, or reviews of this action,
24   including the time limits for filing any motions or applications for extension of time
25   pursuant to applicable law.
26   5.    DESIGNATING PROTECTED MATERIAL
27         a.     Exercise of Restraint and Care in Designating Material for Protection.
28   Each Party or Non-Party that designates information or items for protection under
                                                  5
      Louangamath v. Philips North America LLC,               Stipulation and Protective Order
      et al.
1    this Order must take care to limit any such designation to specific material that
2    qualifies under the appropriate standards. The Designating Party must designate for
3    protection only those parts of material, documents, items, or oral or written
4    communications that qualify – so that other portions of the material, documents,
5    items, or communications for which protection is not warranted are not swept
6    unjustifiably within the ambit of this Order.
7          Mass, indiscriminate, or routinized designations are prohibited. Designations
8    that are shown to be clearly unjustified or that have been made for an improper
9    purpose (e.g., to unnecessarily encumber or retard the case development process or
10   to impose unnecessary expenses and burdens on other parties) expose the
11   Designating Party to sanctions.
12         If it comes to a Designating Party’s attention that information or items that
13   it designated for protection do not qualify for protection, that Designating Party
14   must promptly notify all other Parties that it is withdrawing the mistaken
15   designation.
16         5.2         Manner and Timing of Designations. Except as otherwise provided in
17   this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
18   stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
19   under this Order must be clearly so designated before the material is disclosed or
20   produced.
21         Designation in conformity with this Order requires:
22               (a)    for information in documentary form (e.g., paper or electronic
23   documents, but excluding transcripts of depositions or other pretrial or trial
24   proceedings), that the Producing Party affix the legend “CONFIDENTIAL” to each
25   page that contains protected material. If only a portion or portions of the material
26   on a page qualifies for protection, the Producing Party also must clearly identify
27   the protected portion(s) (e.g., by making appropriate markings in the margins). A
28   Party or Non-Party that makes original documents or materials available for
                                                 6
     Louangamath v. Philips North America LLC,                Stipulation and Protective Order
     et al.
1    inspection need not designate them for protection until after the inspecting Party
2    has indicated which material it would like copied and produced. During the
3    inspection and before the designation, all of the material made available for
4    inspection shall be deemed “CONFIDENTIAL.” After the inspecting Party has
5    identified the documents it wants copied and produced, the Producing Party must
6    determine which documents, or portions thereof, qualify for protection under this
7    Order. Then, before producing the specified documents, the Producing Party must
8    affix the “CONFIDENTIAL” legend to each page that contains Protected Material.
9    If only a portion or portions of the material on a page qualifies for protection, the
10   Producing Party also must clearly identify the protected portion(s) (e.g., by making
11   appropriate markings in the margins).
12               (b)     for testimony given in deposition or in other pretrial or trial
13   proceedings, that the Designating Party identify on the record, before the close of
14   the deposition, hearing, or other proceeding, all protected testimony.
15               (c) for information produced in some form other than documentary and
16   for any other tangible items, that the Producing Party affix in a prominent place on
17   the exterior of the container or containers in which the information or item is stored
18   the legend “CONFIDENTIAL.” If only a portion or portions of the information or
19   item warrant protection, the Producing Party, to the extent practicable, shall
20   identify the protected portion(s).
21         5.3         Inadvertent Failures to Designate. If timely corrected, an inadvertent
22   failure to designate qualified information or items does not, standing alone, waive
23   the Designating Party’s right to secure protection under this Order for such
24   material. Upon timely correction of a designation, the Receiving Party must make
25   reasonable efforts to assure that the material is treated in accordance with the
26   provisions of this Order.
27   6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
28         a.          Timing of Challenges. Any Party or Non-Party may challenge a
                                                  7
      Louangamath v. Philips North America LLC,                  Stipulation and Protective Order
      et al.
1    designation of confidentiality at any time. Unless a prompt challenge to a
2    Designating Party’s confidentiality designation is necessary to avoid foreseeable,
3    substantial unfairness, unnecessary economic burdens, or a significant disruption
4    or delay of the litigation, a Party does not waive its right to challenge a
5    confidentiality designation by electing not to mount a challenge promptly after the
6    original designation is disclosed.
7          b.     Meet and Confer. The Challenging Party shall initiate the dispute
8    resolution process by providing written notice of each designation it is challenging
9    and describing the basis for each challenge. To avoid ambiguity as to whether a
10   challenge has been made, the written notice must recite that the challenge to
11   confidentiality is being made in accordance with this specific paragraph of the
12   Protective Order. The parties shall attempt to resolve each challenge in good faith
13   and must begin the process by conferring directly (in voice to voice dialogue; other
14   forms of communication are not sufficient) within 14 days of the date of service of
15   notice. In conferring, the Challenging Party must explain the basis for its belief that
16   the confidentiality designation was not proper and must give the Designating Party
17   an opportunity to review the designated material, to reconsider the circumstances,
18   and, if no change in designation is offered, to explain the basis for the chosen
19   designation. A Challenging Party may proceed to the next stage of the challenge
20   process only if it has engaged in this meet and confer process first or establishes
21   that the Designating Party is unwilling to participate in the meet and confer process
22   in a timely manner.
23         c.     Judicial Intervention. If the Parties cannot resolve a challenge without
24   court intervention, the Designating Party shall file and serve a motion to retain
25   confidentiality under Civil Local Rule 7 (and in compliance with Civil Local Rule
26   79-5, if applicable) within 21 days of the initial notice of challenge or within 14
27   days of the parties agreeing that the meet and confer process will not resolve their
28   dispute, whichever is earlier. Each such motion must be accompanied by a
                                                  8
      Louangamath v. Philips North America LLC,               Stipulation and Protective Order
      et al.
1    competent declaration affirming that the movant has complied with the meet and
2    confer requirements imposed in the preceding paragraph. Failure by the
3    Designating Party to make such a motion including the required declaration within
4    21 days (or 14 days, if applicable) shall automatically waive the confidentiality
5    designation for each challenged designation. In addition, the Challenging Party
6    may file a motion challenging a confidentiality designation at any time if there is
7    good cause for doing so, including a challenge to the designation of a deposition
8    transcript or any portions thereof. Any motion brought pursuant to this provision
9    must be accompanied by a competent declaration affirming that the movant has
10   complied with the meet and confer requirements imposed by the preceding
11   paragraph.
12         The burden of persuasion in any such challenge proceeding shall be on the
13   Designating Party. Frivolous challenges, and those made for an improper purpose
14   (e.g., to harass or impose unnecessary expenses and burdens on other parties) may
15   expose the Challenging Party to sanctions. Unless the Designating Party has
16   waived the confidentiality designation by failing to file a motion to retain
17   confidentiality as described above, all parties shall continue to afford the material
18   in question the level of protection to which it is entitled under the Producing Party’s
19   designation until the court rules on the challenge.
20   7.    ACCESS TO AND USE OF PROTECTED MATERIAL
21         a.     Basic Principles. A Receiving Party may use Protected Material that
22   is disclosed or produced by another Party or by a Non-Party in connection with this
23   case only for prosecuting, defending, or attempting to settle this litigation. Such
24   Protected Material may be disclosed only to the categories of persons and under
25   the conditions described in this Order. When the litigation has been terminated, a
26   Receiving Party must comply with the provisions of section 13 below (FINAL
27   DISPOSITION).
28         Protected Material must be stored and maintained by a Receiving Party at a
                                                  9
      Louangamath v. Philips North America LLC,                Stipulation and Protective Order
      et al.
1    location and in a secure manner that ensures that access is limited to the persons
2    authorized under this Order.
3          b.     Disclosure of “CONFIDENTIAL” Information or Items. Unless
4    otherwise ordered by the court or permitted in writing by the Designating Party, a
5    Receiving    Party     may   disclose   any      information   or    item    designated
6    “CONFIDENTIAL” only to:
7                 (a) the Receiving Party’s Outside Counsel of Record in this action, as
8    well as employees of said Outside Counsel of Record to whom it is reasonably
9    necessary to disclose the information for this litigation and who have signed the
10   “Acknowledgment and Agreement to Be Bound” that is attached hereto as Exhibit
11   A;
12                (b) the officers, directors, and employees (including House Counsel)
13   of the Receiving Party to whom disclosure is reasonably necessary for this litigation
14   and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit
15   A);
16                (c) Experts (as defined in this Order) of the Receiving Party to whom
17   disclosure is reasonably necessary for this litigation and who have signed the
18   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
19                (d) the court and its personnel;
20                (e)     court reporters and their staff, professional jury or trial
21   consultants, mock jurors, and Professional Vendors to whom disclosure is
22   reasonably necessary for this litigation and who have signed the “Acknowledgment
23   and Agreement to Be Bound” (Exhibit A);
24                (f)     during their depositions, witnesses in the action to whom
25   disclosure is reasonably necessary and who have signed the “Acknowledgment and
26   Agreement to Be Bound” (Exhibit A), unless otherwise agreed by the Designating
27   Party or ordered by the court. Pages of transcribed deposition testimony or exhibits
28   to depositions that reveal Protected Material must be separately bound by the court
                                                 10
     Louangamath v. Philips North America LLC,                 Stipulation and Protective Order
     et al.
1    reporter and may not be disclosed to anyone except as permitted under this
2    Stipulated Protective Order.
3                 (g) the author or recipient of a document containing the information
4    or a custodian or other person who otherwise possessed or knew the information.
5    8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED
6          PRODUCED IN OTHER LITIGATION
7          If a Party is served with a subpoena or a court order issued in other litigation
8    that compels disclosure of any information or items designated in this action as
9    “CONFIDENTIAL,” that Party must:
10         (a) promptly notify in writing the Designating Party. Such notification shall
11   include a copy of the subpoena or court order;
12         (b) promptly notify in writing the party who caused the subpoena or order
13   to issue in the other litigation that some or all of the material covered by the
14   subpoena or order is subject to this Protective Order. Such notification shall include
15   a copy of this Stipulated Protective Order; and
16         (c) cooperate with respect to all reasonable procedures sought to be pursued
17   by the Designating Party whose Protected Material may be affected.
18         If the Designating Party timely seeks a protective order, the Party served
19   with the subpoena or court order shall not produce any information designated in
20   this action as “CONFIDENTIAL” before a determination by the court from which
21   the subpoena or order issued, unless the Party has obtained the Designating Party’s
22   permission. The Designating Party shall bear the burden and expense of seeking
23   protection in that court of its confidential material – and nothing in these provisions
24   should be construed as authorizing or encouraging a Receiving Party in this action
25   to disobey a lawful directive from another court.
26   9.    A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
27         PRODUCED IN THIS LITIGATION
28         (a) The terms of this Order are applicable to information produced by a Non-
                                                  11
      Louangamath v. Philips North America LLC,               Stipulation and Protective Order
      et al.
1    Party in this action and designated as “CONFIDENTIAL.” Such information
2    produced by Non-Parties in connection with this litigation is protected by the
3    remedies and relief provided by this Order. Nothing in these provisions should be
4    construed as prohibiting a Non-Party from seeking additional protections.
5             (b) In the event that a Party is required, by a valid discovery request, to
6    produce a Non-Party’s confidential information in its possession, and the Party is
7    subject to an agreement with the Non-Party not to produce the Non-Party’s
8    confidential information, then the Party shall:
9                (1) promptly notify in writing the Requesting Party and the Non-Party
10   that some or all of the information requested is subject to a confidentiality
11   agreement with a Non-Party;
12               (2) promptly provide the Non-Party with a copy of the Stipulated
13   Protective Order in this litigation, the relevant discovery request(s), and a
14   reasonably specific description of the information requested; and
15               (3) make the information requested available for inspection by the Non-
16   Party.
17            (c) If the Non-Party fails to object or seek a protective order from this court
18   within 14 days of receiving the notice and accompanying information, the
19   Receiving Party may produce the Non-Party’s confidential information responsive
20   to the discovery request. If the Non-Party timely seeks a protective order, the
21   Receiving Party shall not produce any information in its possession or control that
22   is subject to the confidentiality agreement with the Non-Party before a
23   determination by the court. Absent a court order to the contrary, the Non-Party
24   shall bear the burden and expense of seeking protection in this court of its Protected
25   Material.
26   10.      UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
27            If a Receiving Party learns that, by inadvertence or otherwise, it has
28   disclosed Protected Material to any person or in any circumstance not authorized
                                                  12
      Louangamath v. Philips North America LLC,                 Stipulation and Protective Order
      et al.
1    under this Stipulated Protective Order, the Receiving Party must immediately (a)
2    notify in writing the Designating Party of the unauthorized disclosures, (b) use its
3    best efforts to retrieve all unauthorized copies of the Protected Material, (c) inform
4    the person or persons to whom unauthorized disclosures were made of all the terms
5    of this Order, and (d) request such person or persons to execute the
6    “Acknowledgment and Agreement to Be Bound” that is attached hereto as Exhibit
7    A.
8    11.   INADVERTENT PRODUCTION OF PRIVILEGED OR
9          OTHERWISE PROTECTED MATERIAL
10         When a Producing Party gives notice to Receiving Parties that certain
11   inadvertently produced material is subject to a claim of privilege or other
12   protection, the obligations of the Receiving Parties are those set forth in Federal
13   Rule of Civil Procedure 26(b)(5)(B). This provision is not intended to modify
14   whatever procedure may be established in an e-discovery order that provides for
15   production without prior privilege review. Pursuant to Federal Rule of Evidence
16   502(d) and (e), insofar as the parties reach an agreement on the effect of disclosure
17   of a communication or information covered by the attorney-client privilege or work
18   product protection, the parties may incorporate their agreement in the stipulated
19   protective order submitted to the court.
20   12.   MISCELLANEOUS
21         a.     Right to Further Relief. Nothing in this Order abridges the right of any
22   person to seek its modification by the court in the future.
23         b.     Right to Assert Other Objections. By stipulating to the entry of this
24   Protective Order no Party waives any right it otherwise would have to object to
25   disclosing or producing any information or item on any ground not addressed in
26   this Stipulated Protective Order. Similarly, no Party waives any right to object on
27   any ground to use in evidence of any of the material covered by this Protective
28   Order.
                                                  13
      Louangamath v. Philips North America LLC,               Stipulation and Protective Order
      et al.
1          c.        Filing Protected Material. Without written permission from the
2    Designating Party or a court order secured after appropriate notice to all interested
3    persons, a Party may not file in the public record in this action any Protected
4    Material. A Party that seeks to file under seal any Protected Material must comply
5    with Civil Local Rule 79-5. Protected Material may only be filed under seal
6    pursuant to a court order authorizing the sealing of the specific Protected Material
7    at issue. Pursuant to Civil Local Rule 79-5, a sealing order will issue only upon a
8    request establishing that the Protected Material at issue is privileged, protectable as
9    a trade secret, or otherwise entitled to protection under the law. If a Receiving
10   Party's request to file Protected Material under seal pursuant to Civil Local Rule
11   79-5(d) is denied by the court, then the Receiving Party may file the information in
12   the public record pursuant to Civil Local Rule 79-5(e) unless otherwise instructed
13   by the court.
14   13.   FINAL DISPOSITION
15         Within 60 days after the final disposition of this action, as defined in
16   paragraph 4, each Receiving Party must return all Protected Material to the
17   Producing Party or destroy such material. As used in this subdivision, “all Protected
18   Material” includes all copies, abstracts, compilations, summaries, and any other
19   format reproducing or capturing any of the Protected Material. Whether the
20   Protected Material is returned or destroyed, the Receiving Party must submit a
21   written certification to the Producing Party (and, if not the same person or entity,
22   to the Designating Party) by the 60 day deadline that (1) identifies (by category,
23   where appropriate) all the Protected Material that was returned or destroyed and
24   (2) affirms that the Receiving Party has not retained any copies, abstracts,
25   compilations, summaries or any other format reproducing or capturing any of the
26   Protected Material. Notwithstanding this provision, Counsel are entitled to retain
27   an archival copy of all pleadings, motion papers, trial, deposition, and hearing
28   transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert
                                                  14
      Louangamath v. Philips North America LLC,                Stipulation and Protective Order
      et al.
1    reports, attorney work product, and consultant and expert work product, even if
2    such materials contain Protected Material. Any such archival copies that contain or
3    constitute Protected Material remain subject to this Protective Order as set forth in
4    Section 4 (DURATION).
5          IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
6
                                       THE SPIVAK LAW FIRM
7

8
     Dated: January 9, 2019           By___/s/ David Spivak______________________
9
                                              DAVID SPIVAK
10                                            Attorney for Plaintiff, SHELLY
                                              LOUANGAMATH and all others
11
                                              similarly situated
12

13
                                      OGLETREE, DEAKINS, NASH, SMOAK&
                                      STEWART, P.C.
14

15
     Dated: January 9, 2019           By___/s/ Jared L Palmer____________________
16
                                              THOMAS M. MCINERNEY
17                                            JARED L. PALMER
                                              Attorneys for Defendant, THE
18
                                              SPECTRANETICS CORPORATION
19

20                                    ATTESTATION
21         Pursuant to Local Rule 5-1(i)(3), I attest that concurrence in the filing of this
22   document has been obtained from each of the other signatories.
23
                                             THE SPIVAK LAW FIRM
24

25   Dated: January 9, 2019           By___/s/ David Spivak______________________
                                              DAVID SPIVAK
26
                                              Attorney for Plaintiff, SHELLY
27                                            LOUANGAMATH and all others
                                              similarly situated
28
                                                 15
     Louangamath v. Philips North America LLC,                Stipulation and Protective Order
     et al.
1
          PURSUANT TO STIPULATION, IT IS SO ORDERED.

2

3
               January 10, 2019
     DATED: ____________________                  _________________________________
                                                  HON. JON S. TIGAR,
4
                                                  UNITED STATES DISTRICT JUDGE
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                 16
     Louangamath v. Philips North America LLC,              Stipulation and Protective Order
     et al.
1                                         EXHIBIT A
2              ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
3          I, _____________________________ [print or type full name], of
4    _________________ [print or type full address], declare under penalty of perjury
5    that I have read in its entirety and understand the Stipulated Protective Order that
6    was issued by the United States District Court for the Northern District of California
7    on ____________, 2018 in the case of Shelly Louangamath, et al. v. The
8    Spectranetics Corporation, et al., Case No. 4:18-cv-03634-JST. I agree to comply
9    with and to be bound by all the terms of this Stipulated Protective Order and I
10   understand and acknowledge that failure to so comply could expose me to sanctions
11   and punishment in the nature of contempt. I solemnly promise that I will not disclose
12   in any manner any information or item that is subject to this Stipulated Protective
13   Order to any person or entity except in strict compliance with the provisions of this
14   Order.
15         I further agree to submit to the jurisdiction of the United States District Court
16   for the Northern District of California for the purpose of enforcing the terms of this
17   Stipulated Protective Order, even if such enforcement proceedings occur after
18   termination of this action.
19
           I hereby appoint __________________________ [print or type full name] of
20
     _______________________________________ [print or type full address and
21
     telephone number] as my California agent for service of process in connection with

22
     this action or any proceedings related to enforcement of this Stipulated Protective

23
     Order.

24

25
     Date: ______________________________________

26
     City and State where sworn and signed: _________________________________

27
     Printed name: _______________________________
     Signature: __________________________________
28
                                                  17
      Louangamath v. Philips North America LLC,              Stipulation and Protective Order
      et al.
1                                                                           36920390.1


2

3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                 18
     Louangamath v. Philips North America LLC,        Stipulation and Protective Order
     et al.
